20-11460-mew         Doc 52    Filed 02/03/21 Entered 02/03/21 19:03:19            Main Document
                                            Pg 1 of 9



UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK


 In re:                                                         Chapter 11

 CORFU 77, CORP.                                                Case No. 20-11460 (MEW)

                                 Debtor.


            DECISION DENYING DEBTOR’S MOTION FOR A STAY, PENDING
            APPEAL, OF THIS COURT’S ORDER ENTERED JANUARY 28, 2021

          Before me is the motion (the “Stay Motion”) of CORFU 77, CORP (the “Debtor”),

pursuant to Fed. R. Bankr. P. 8007, for a stay pending an appeal from an Order entered by this

Court on January 28, 2021 that denied the Debtor’s motion to vacate a prior order dated

December 22, 2020 or, in the alternative, to extend the deadline by which the Debtor must vacate

its premises. The Debtor filed the Stay Motion on February 2, 2021 and I heard argument on the

afternoon of February 3, 2021. I informed the parties that I would deny the motion for a stay and

that we would issue this written decision as quickly as possible so that it would be available to

the District Court in the event the Debtor sought to renew its stay application in that court.

                                            Background

          On June 23, 2020, the Debtor filed a chapter 11 petition for reorganization. The Debtor

operates a food establishment in Bronx, New York out of premises it occupies under a

commercial sub-lease with TD Bank, N.A. (“TD Bank”) dated February 26, 2018. According to

TD Bank’s proof of claim, the Debtor owed $48,498.20 in rent arrears as of the date of its

bankruptcy filing. The Debtor’s post-petition obligations under the sub-lease include monthly

rent of $4,291.67 and real estate taxes.

          Section 365 of the Bankruptcy Code permits a trustee to assume an unexpired lease, and

in a chapter 11 case that power may be exercised by the debtor-in-possession. See 11 U.S.C. §§
20-11460-mew       Doc 52     Filed 02/03/21 Entered 02/03/21 19:03:19            Main Document
                                           Pg 2 of 9



365, 1107(a). The assumption of a lease requires a prompt cure of prior defaults (including pre-

bankruptcy defaults) and adequate assurance that the Debtor will be able to comply with its

obligations going forward. See 11 U.S.C. § 365(b)(1). In addition, section 365(d)(4)(A)(i) of the

Bankruptcy Code provides that an unexpired lease of nonresidential real property is deemed

rejected, and the property shall immediately be surrendered, if the trustee does not assume or

reject the lease within 120 days after the petition date. The 120-day period set forth in section

365(d)(4) may be extended by the Court for an additional 90 days under section 365(d)(4)(B),

but no application for such an extension was made in this case. In addition, extensions beyond

that additional 90 days can only be granted with the consent of the lessor.

       The Debtor consistently failed to make timely payments of monthly rent after filing its

chapter 11 petition, notwithstanding its obligations to “timely perform” all post-petition

obligations under the sub-lease. See 11 U.S.C. § 365(d)(3). On September 9, 2020, TD Bank

filed a motion seeking an order granting relief from the automatic stay for the purpose of

terminating the sub-lease and recovering possession of the premises, and/or deeming the sub-

lease to have been rejected. The motion was deferred when the Debtor made belated post-

petition rent payments, but issues continued to arise in October, November and December 2020

due to the Debtor’s persistent lateness in making rent payments and issues as to its compliance

with insurance and other obligations under the sub-lease.

       On October 20, 2020, the day before the date on which the sub-lease would have been

deemed rejected under section 365(d)(4) of the Bankruptcy Code, the Debtor filed a motion to

assume the sub-lease. The Debtor proposed to “cure” outstanding payment defaults by making

monthly payments (in addition to rent) of $4,041.52 per month until the overdue sums were paid.

TD Bank opposed the motion to assume, arguing (among other things) that the Debtor could not



                                                 2
20-11460-mew       Doc 52    Filed 02/03/21 Entered 02/03/21 19:03:19            Main Document
                                          Pg 3 of 9



provide adequate assurance of its ability to make the proposed cure payments or of its ability to

make future rent payments in light of the Debtor’s dim prospects for the success of its business,

the Debtor’s noncompliance with orders I had entered leading up to the resolution of the sub-

lease rejection motion, and the Debtor’s general delinquency in performing its obligations as a

debtor-in-possession.

       I scheduled an evidentiary hearing on the motion to assume for December 2, 2020. On

the eve of that hearing, the parties announced that they had reached a consensual resolution to

the motion, the terms of which were memorialized in a proposed stipulation and order (the

“Settlement Stipulation”) scheduled to be presented to me on December 15, 2020 pursuant to

Local Bankruptcy Rule 9074-1. See ECF No. 34. The proposed stipulation included the

following terms, among others:

          The Debtor was to cure its pre-petition and post-petition rent defaults by making

           payments to TD Bank of $20,000 on December 9, 2020 and $34,663.74 on December

           16, 2020.

          The Debtor was to make timely ongoing rent payments under the sub-lease starting

           on January 1, 2021 and the first day of each month thereafter.

          The Debtor was to comply with other obligations regarding insurance, a certificate of

           occupancy and related matters.

          Paragraph 12 of the proposed stipulation stated that if the debtor defaulted in any

           way, the Debtor waived all objections to the entry of an order deeming the sub-lease

           to be rejected (other than an objection alleging TD Bank’s timely receipt of

           payments).




                                                3
20-11460-mew       Doc 52      Filed 02/03/21 Entered 02/03/21 19:03:19              Main Document
                                            Pg 4 of 9



       The Settlement Stipulation was subject to the Court’s approval under Rule 9019 of the

Federal Rules of Bankruptcy Procedure. After the Settlement Stipulation had been submitted

and the objection period had expired, but before the entry of any order by the Court, the Court

was informed that the Debtor had failed to make the payment that was to be made by December

16, 2020. TD Bank promptly asked me to approve the Settlement Stipulation and

simultaneously to declare the Debtor in breach of that Stipulation. I scheduled a telephonic

hearing for December 18, 2020 to consider the matter.

       During the hearing on December 18, the Debtor’s counsel attributed the failure to make

the $34,663.74 payment to the fact that the Debtor’s principal, Socrates Sellas, had concerns

following a December 11, 2020 announcement by the Governor of New York that indoor dining

would be suspended due to the COVID-19 pandemic. Regardless of the reason, the Debtor’s

failure to comply with the terms of the Settlement Stipulation meant that the stipulation was no

longer in effect. It made no sense to approve a Settlement Stipulation that had already been

breached and that by its terms would simply result in an immediate termination of the sub-lease,

and doing so would have been prejudicial to the Debtor’s other creditors, since the assumption of

the sub-lease would have transformed TD Bank’s claim for unpaid pre-petition rent into an

administrative expense rather than a general unsecured claim. I therefore denied approval of the

Settlement Stipulation. In addition, the Debtor had consistently defaulted in the timely

performance of its obligations; it had defaulted under the terms of the proposed Settlement

Stipulation; and it could not (or at least did not) offer adequate assurance of its ability to cure

defaults, to make sub-lease payments going forward, and to protect the lessor’s interests. I

therefore denied the Debtor’s motion to assume the sub-lease, granted TD Bank’s motion to

deem the sub-lease rejected, and requested that the parties submit a consensual form of order.



                                                   4
20-11460-mew       Doc 52     Filed 02/03/21 Entered 02/03/21 19:03:19             Main Document
                                           Pg 5 of 9




       As noted above, section 365(d)(4) provides that a debtor must “immediately surrender”

property that is the subject of a rejected lease. Notwithstanding this requirement TD Bank

voluntarily agreed (in the consensual form of order that the parties submitted) that the Debtor

could remain in possession of the premises until February 1, 2021. I entered the agreed form of

order (the “Lease Rejection Order”) on December 22, 2020. The Lease Rejection Order became

final on January 5, 2021, after the Debtor failed to file a notice of appeal during the 14-day

appeal period set forth in Fed. R. Bankr. P. 8002(a).

        On January 20, 2021, the Debtor filed a motion for an order “vacating the denial” of the

Settlement Stipulation or, in the alternative, extending the deadline for the Debtor’s surrender of

the premises by an additional ninety days (the “Motion to Vacate”).1 I held a telephonic hearing

on January 27, 2021 to consider this motion. I noted at the January 27 hearing that my

December 22, 2020 Lease Rejection Order was final and that no timely appeal or timely motion

to amend the Order had been filed. I further noted that no legally sufficient basis had been

offered in support of the Motion to Vacate. The motion invoked Fed. R. Civ. P. 60(b) (made

applicable to bankruptcy cases by Fed. R. Bankr. P. 9024), but did not indicate which sub-

division of Rule 60(b) purportedly warranted relief. At argument counsel invoked Rule 60(b)(6),

arguing that the Governor’s December 11, 2020 announcement gave the Debtor justifiable pause

and that Mr. Sellas thought that the Debtor would be able to obtain additional extensions of the

cure payment deadline. However, no such arguments had been made in December 2020 (when




1
    Although the title of the Motion to Vacate stated that it sought a “Sixty-Day Extension of
    the Deadline to Surrender Premises,” the body of the motion requested a ninety-day
    extension, from February 1, 2021 to May 1, 2021.
                                                 5
20-11460-mew         Doc 52    Filed 02/03/21 Entered 02/03/21 19:03:19           Main Document
                                            Pg 6 of 9



the default occurred). I noted that the only thing that seemed to have happened is that the Debtor

had had a change of heart, which is not a sufficient reason to undo the prior order.

        I also noted that I had no authority to grant an extension of the February 1, 2021

surrender deadline. Section 365(d)(4) plainly requires an “immediate” surrender of property

following a lease rejection. TD Bank allowed additional time to February 1 despite its right to

demand the Debtor’s immediate surrender of the premises, but I had no power to impose

additional extensions of time over TD Bank’s objection. I therefore denied the Motion to Vacate

and on the following day, I entered an order (the “Vacatur Denial Order”) to that effect that

additionally reaffirmed the Debtor’s obligation to surrender the premises by February 1, 2021

pursuant the Lease Rejection Order.

                              The Motion for a Stay Pending Appeal

        In response, on February 2, 2021, the Debtor filed a notice of appeal of the Vacatur

Denial Order. The Debtor also filed the Stay Motion, which was properly presented to me in the

first instance pursuant to the terms of Fed. R. Bankr. P. 8007(a). I scheduled a telephonic

hearing on shortened notice for February 3, 2021. After hearing argument I stated that I would

deny the motion for a stay, and that I would issue this decision so that the District Court would

have the benefit of our thinking in the event the motion were to be renewed in the District Court.

        I note at the outset that the proposed "stay" of my January 28, 2021 order would not

appear actually to accomplish anything. It was my December 22, 2020 Lease Rejection Order

that deemed the sub-lease to be rejected. If my January 28, 2021 order were to be stayed, the

December 22, 2020 Lease Rejection Order (and its February 1, 2021 surrender deadline) would

still be in place.

        At argument today the Debtor’s counsel stated that what the Debtor really wants is a

“stay” of the “enforcement” of the February 1, 2021 surrender deadline. The problem, however,
                                                 6
20-11460-mew       Doc 52      Filed 02/03/21 Entered 02/03/21 19:03:19             Main Document
                                            Pg 7 of 9



is that the proposed “stay of enforcement” is really just a disguised request for a court-ordered

extension of the surrender deadline, which is the form of relief that I already denied. No

argument has been made that the deadline is unenforceable, or that TD Bank would be acting

wrongfully in the event it chooses to enforce the deadline. The Debtor just wants me to change

what the parties previously agreed and to impose an additional obligation over TD Bank’s

objection. The “immediate surrender” of the premises is what section 365(d)(4) requires, and I

have no power to order a different timetable over TD Bank’s objection.

       The Debtor’s counsel argued today that TD Bank would be hard-pressed to obtain an

eviction in the state court because of the local courts’ restrictions on evictions during the

pandemic, and that I should find a way to achieve the same result here. But this is not a situation

in which eviction or surrender is an equitable remedy to be ordered at my discretion and upon

such terms as I might wish. Instead, the “immediate surrender” of the property is what the

statute commands. TD Bank already provided the Debtor with an additional six weeks, and there

is nothing in section 365 of the Bankruptcy Code that permits me to impose a longer period of

continued use.

       The Debtor’s counsel also argued today that I should invoke powers under section 105(a)

of the Bankruptcy Code, which permits me to enter orders that are necessary or appropriate to

“carry out” the provisions of the Bankruptcy Code. See 11 U.S.C. § 105(a). But my power to

“carry out” provisions of the Bankruptcy Code does not give me the power to negate the terms of

the statute or to overrule the “immediate surrender” of property that the statute commands. Law

v. Siegel, 134 S. Ct. 1188, 1194, 571 U.S. 415, 421 (U.S. 2014).

       I also do not believe that the Debtor has satisfied the requirements for a stay pending

appeal. In determining whether a party is entitled to a stay pending appeal, the court considers



                                                  7
20-11460-mew       Doc 52      Filed 02/03/21 Entered 02/03/21 19:03:19            Main Document
                                            Pg 8 of 9



the likelihood of irreparable injury to the movant, the potential harm to other parties, the

substantial possibility of success on appeal, and how the stay would weigh on the public interest.

In re Sabine Oil & Gas Corporation, 548 B.R. 674, 681–84 (Bankr. S.D.N.Y. 2016). I find that

the Debtor has not demonstrated a likelihood of success or the presence of serious issues going to

the merits. The Lease Rejection Order is final and the Debtor’s change of heart is not proper

grounds to reopen it, and the previously-agreed February 1 surrender deadline is not subject to

extension by the Court for the reasons stated above. Additionally, any appeal seeking the

approval of the Settlement Stipulation would be mooted by the fact that TD Bank would be

remain entitled under the terms of the stipulation to seek entry of a lease rejection order, and the

Debtor has already admitted facts (i.e., its failure to timely remit cure payments) that would

defeat its only defense against the entry of such an order.

       The Debtor would benefit if the surrender date were delayed, but that is different from

saying that the Debtor faces “irreparable harm” if the agreed-upon deadline is enforced. During

argument today the Debtor’s counsel acknowledged that the Debtor cannot cure the defaults

under the sub-lease and cannot assume it. What the Debtor really wants is time to continue

operating while it finds a new location. But the Debtor does not face “irreparable harm” of a

legally-cognizable nature merely from the fact that the Debtor cannot continue to use property

that the Debtor has no legal or equitable or statutory right to use.

       In addition, the balance of hardships do not favor the Debtor. The Debtor has been in

default for a very long time and does not contend that it realistically could cure its defaults. TD

Bank is at risk if the Debtor continues to use its property. There is not even any sufficient

assurance that the Debtor could make timely rent payments going forward – something the

Debtor frequently has failed to do in the past.



                                                  8
20-11460-mew       Doc 52     Filed 02/03/21 Entered 02/03/21 19:03:19              Main Document
                                           Pg 9 of 9



       I do not believe that the public interest weighs either in favor of the motion or against it.

       I have sympathy for the Debtor and for all business that are adversely affected by the

pandemic or by other business reversals. But my sympathy does not give me the right to compel

TD Bank to makes its property available for use by the Debtor, or to ignore the statutory

command of an “immediate” surrender of the premises following a rejection. I find upon

consideration of all the relevant factors that the motion should be denied.

DATED:         New York, New York
               February 3, 2021


                                                     s/Michael E. Wiles
                                                     HONORABLE MICHAEL E. WILES
                                                     UNITED STATES BANKRUPTCY JUDGE




                                                 9
